Filed 3/30/21 P. v. Cross CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B305303

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA466561)
         v.

DEVON CROSS,

         Defendant and Appellant.



     APPEAL from a Judgment of the Superior Court of
Los Angeles County, Michael D. Abzug, Judge. Affirmed.
     Michael C. Sampson, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
                          ___________
       Devon Cross, also known as Donta Trayvon Collins Cross,
was charged in an information with two counts of home invasion
robbery with a special allegation as to each count that a principal
had been armed with a firearm. Shortly before the scheduled
trial date, Cross pleaded no contest to the charges in an “open
plea.”1 Before sentencing, Cross moved to withdraw his plea.
The trial court denied the motion and sentenced Cross to an
aggregate state prison term of 11 years.
       No arguable issues have been identified following review of
the record by Cross’s appointed appellate counsel or our own
independent review. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
      1. The Home Invasion Robbery
      Jun Soo Lee was at home on the evening of August 2, 2017.
Almost immediately after his wife, Young Ae Lee (Young),
returned home from the restaurant they owned with
approximately $8,000 in cash, Lee heard her scream from
another room.
      When Lee tried to go to Young, he was held down from
behind by an intruder. Lee felt a gun at the back of his head.
Lee was then hit in the head several times; his pants were
removed; and a knife was placed at his hips near his anus.
      Young was brought into the room by a second intruder and
placed on the floor next to Lee. Young had been hit in the face
and believed she had been stabbed in her lower back. One of the
intruders told Lee his wife would be killed unless they disclosed

1     In an “open plea,” “the defendant ‘plead[s] unconditionally,
admitting all charges and exposing himself to the maximum
possible sentence if the court later chose to impose it.’” (People v.
Cuevas (2008) 44 Cal.4th 374, 381, fn. 4.)



                                  2
where they kept their money. In addition to the individual who
threatened him and his wife, Lee heard the voices of at least two
or three other intruders during the robbery.
      Following the threat, Lee was dragged between the living
room and dining room by the back of his shirt while his assailant
demanded to know where Lee and his wife kept the “hidden
money.” Lee was eventually taken to the basement and told to
stay there or he would be killed. When Lee came out of the
basement some time later, the perpetrators had fled the scene
with the $8,000, as well as a computer, watch and money from
his wife’s pocket. A criminalist later concluded a plastic bag left
at the scene “was consistent with the DNA profiled obtained from
Devon Cross.”
      Following his arrest, Cross denied any knowledge or
involvement in the violent robbery, but admitted he had walked
by the Lee’s house, saw the door slightly ajar, went inside and
took a video game console.
      2. Cross’s Plea and Sentencing
      By information filed July 11, 2018 Cross was charged with
two counts of home invasion robbery. (Pen. Code, §§ 211, 213,
subd. (a)(1)(A).) As to each count the information specially
alleged a principal had been armed with a firearm. (Pen. Code,
§ 12022, subd. (a)(1).)
      On May 28, 2019, just prior to the start of trial, Cross was
considering an open plea to the charges. The trial court
cautioned Cross, “[I]f you walk out of here with a sentence that’s
higher than seven years after what I just told you, which is on
the record, you are not going to be able to claim you were misled.
You are not going to be able to withdraw your plea.” Following
the court’s warning, Cross entered an open plea of no contest to



                                 3
the two robbery counts and the related firearm enhancement
allegations.
       On October 7, 2019 Cross orally moved to withdraw his
plea. The court denied the motion because it did not “take oral
motions.” Cross filed a two-page written motion to withdraw his
plea on November 4, 2019. During argument Cross told the
court, “I am not guilty of this crime. I did not fully understand
the charges and would like to withdraw my plea due to those
facts, and also that I was coerced and under duress and misled by
my public defender at some point in time.” Cross’s public
defender responded that “there is no way, your honor, that I’ve
ever coerced my client to do anything.” The trial court denied the
motion, but excused the public defender for an irreconcilable
conflict of interest and appointed new counsel to represent Cross
at sentencing.
       On January 27, 2020 new appointed counsel moved to
withdraw Cross’s plea based on ineffective assistance of counsel.
According to the motion, “Mr. Cross’ previous counsel failed in
her duty to advise him appropriately of the consequences of the
open plea, i.e. that he was waiving his right to trial, confront the
witnesses against him, to produce evidence, and remain silent.
[¶] Mr. Cross advised previous counsel that he was innocent and
wanted to take the case to trial. After repeatedly telling Mr.
Cross he would be found guilty and sentenced to the maximum
punishment, the attorney encouraged Mr. Cross to plead open to
the court. In advising Mr. Cross to plead open, the attorney
indicated that Mr. Cross would still take the case to trial and
withdraw his plea at a later date if he decided he did not want to
be sentenced.” In a declaration supporting his motion, Cross




                                 4
asserted he was not receiving his antipsychotic medication and
got “easily confused and disoriented.”
       The trial court denied the motion. In its written order the
court stated, “The transcript of what happened on May 28th
reveals that the defendant gave unequivocal answers to
unequivocal admonitions, warnings, and advisements. It further
shows that the defendant was repeatedly given the right to
consult with his attorney throughout the plea. There was not a
hint of duress, confusion, or coercion during the entire plea. [¶]
Based upon the record now before the Court, the Court finds that
the defendant’s decision to enter an open plea as the jury was
about to begin was not a true expression of contrition . . . but
rather a tactical attempt to disrupt the orderly process of
justice. . . . [¶] The defendant’s claim that he was not receiving
his antipsychotic medication at the time of the plea is equally
unavailing. . . . First, despite the passage of almost nine months,
it is uncorroborated and therefore unconvincing. In any event,
the defendant does not claim that he was prejudiced by the
alleged absence of medication; that is, he does not assert that his
ability to meaningfully and voluntarily participate in the
proceedings was impaired.”
       On February 24, 2020 Cross was sentenced to an aggregate
state prison term of 11 years—the upper term of nine years on
one count of home invasion robbery and a consecutive two-year
term (one-third the middle term of six years) on the second count.
The court stayed the firearm enhancements pursuant to Penal
Code section 1385.
       Cross filed a timely notice of appeal. The trial court
granted his request for a certificate of probable cause to allow
him to challenge the denial of his motions to withdraw his plea.




                                 5
                          DISCUSSION
      We appointed counsel to represent Cross on appeal. After
reviewing the record, counsel filed a brief raising no issues.
Appointed counsel advised Cross on June 15, 2020 that he may
personally submit any contentions or issue he wishes the court to
consider. We have received no response.
      We have examined the record and are satisfied appellate
counsel for Cross has complied with counsel’s responsibilities and
there are no arguable issues. (Smith v. Robbins (2000) 528 U.S.
259, 277-284; People v. Kelly (2006) 40 Cal.4th 106, 118-119;
People v. Wende (1979) 25 Cal.3d 436, 441-442.)
                         DISPOSITION
      The judgment is affirmed.



                                          PERLUSS, P. J.
      We concur:



            SEGAL, J.




            FEUER, J.




                                  6